Citation Nr: 1713777	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.  

2. Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1987 to August 1987, from December 1990 to June 1991, from February 2003 to August 2003, and from November 2004 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board in March 2015, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include disabilities not currently on appeal, has been raised in the record.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

The Board finds that additional development is required before the claims on appeal is decided. 

In March 2015, the Board remanded the issues of entitlement to increased ratings for cervical and lumbar spine disabilities for current VA examinations which accurately showed the current level of severity of all impairment resulting from those disabilities.  A review of the record shows that the Veteran was afforded the directed VA examination in April 2015.  The Board notes that VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. §4.59 (2016).  

The Board has reviewed the April 2015 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. §4.59 pursuant to Correia.  Specifically, the cervical and lumbar spine examinations do not reflect joint testing for pain on passive motion or in nonweight-bearing.  Therefore, the Board finds that further examination is necessary.

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file. 

2. Then, schedule the Veteran for an appropriate VA examination(s) to determine the current level of severity of all impairment resulting from his service-connected cervical and lumbar spine disabilities.  The claims file must be made available to and reviewed by the examiner(s).  All indicated tests should be performed and all findings should be reported in detail.  

The examiner(s) should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner(s) must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.  

3. Confirm that the VA examination report(s) comports with this remand and undertake any other development found to be warranted.  

4. Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow for appropriate time for response, and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

